PER CURIAM.
This appeal arises out of an action for breach of an agreement-not-to-compete. It is the third appearance of this dispute in this court. See Advanced Systems Design, Inc. v. Strawn, 689 So.2d 413 (Fla. 1st DCA 1997); and Strawn v. Advanced Systems Design, Inc., 737 So.2d 1083 (Fla. 1st DCA 1999). Because a genuine issue of material fact existed as to the cause of appellant’s claimed damages and because the record supports the jury’s conclusion that Advanced Systems Design, Inc., did not establish by a preponderance of the evidence that it had incurred damages as a *1269result of the actions of appellee, Charles Felton, we affirm the trial court’s denial of appellant’s motion for summary judgment, motion for directed verdict and motion for new trial. See Roberts & Roberts, Inc. v. Barnett Bank of Tallahassee, N.A., 707 So.2d 386 (Fla. 1st DCA 1998), and Superior Uniforms, Inc. v. Brown, 211 So.2d 50, 52 (Fla. 3d DCA 1968).
AFFIRMED.
BOOTH, MINER and VAN NORTWICK, JJ., concur.